DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 29, 2022.

Claim Rejections - 35 USC § 112
§ 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 42 and 45-51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 42 depends on claim 36 and recites “wherein the effects of ageing include skin conditions related to inflammatory skin disorders and skin conditions related to autoimmune disease skin disorders.” (emphasis inserted). 
The specification explains “the effects of ageing” in claim 36 as following:

The effects of ageing may include age related skin conditions, skin conditions related to sun exposure, skin conditions related to pollution exposure, skin conditions related to oxidative stress, and skin conditions related to lifestyle choices, such as diet, alcohol and/or smoking. 

See published application, paragraph [0022].   The specification goes on to state: 

In addition, the compositions of the invention may be advantageous in the mitigation, alleviation or improvement of skin conditions related to inflammatory skin disorders and skin conditions related autoimmune disease skin disorders.

“[T]he skin conditions related to inflammatory skin disorders” and “skin conditions related to autoimmune disease skin disorders” are in turn disclosed in the published application, paragraphs [0025 and 0026].  
Skin conditions related to inflammatory skin disorders that may be mitigated, alleviated or improved, include, but shall not limited to, one or more of acne, asteatotic eczema, atopic dermatitis, contact dermatitis, discoid eczema, eczematous drug eruptions, erythema multiforme, erythroderma, gravitational/varicose eczema, hand eczema, keratosis lichenoides chronica, lichen nitidus, lichen planus, lichen simplex, lichen striatus, mycosis fungoides, pityriasis lichenoides, psoriasis, seborrheic dermatitis, Stevens-Johnson 
Syndrome, toxic epidermal necrolysis and vasculitis.

Skin conditions related autoimmune disease skin disorders that may be mitigated, alleviated or improved, include, but shall not limited to, one or more of alopecia areata, bullous pemphigoid, dermatomyositis, dystrophic epidermolysis bullosa, eosinophilic fasciitis, pemphigus vulgaris, psoriasis, pyoderma gangrenosum, scleroderma, systemic lupus erythematosus and vitiligo.


In view of such disclosure, it is viewed that applicant intended the method of treating the effects of ageing separate from mitigating, alleviating or improving skin conditions related to inflammatory skin disorders and skin conditions related autoimmune disease skin disorders. Thus, it does not appear that applicant was in possession of the method as recited in claim 42, wherein “the effects of ageing include skin conditions related to inflammatory skin disorders and skin conditions related to autoimmune disease skin disorders”.  
The remaining claims are rejected for depending on the base claim which does not comply with the written description requirement. 



§ 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-37, 39, 41, 42, 45-51, 55-57 and 61-64 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant, regards as the invention.
Claim 29 states “[A] method of enhancing cell resistance to DNA damage, oxidative stress mitochondrial dysfunction, or improving DNA, said method comprising the administration of an effective amount of a composition comprising . . . “The claim is incomplete and vague and indefinite as the claim fails to identify the user or subject group to whom/what the composition is administered. 
The remaining claims are rejected for depending on the indefinite base claim. 

Regarding claims 41 and 48, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

§ 112 (d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS. —Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 42 and 45-51 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 42 depends on claim 36 and recites “wherein the effects of ageing include skin conditions related to inflammatory skin disorders and skin conditions related to autoimmune disease skin disorders.” (emphasis inserted). 
As discussed above in the rejection made under 35 U.S.C. § 112 (a), it is viewed that applicant intended the method of treating the effects of ageing as a separate embodiment from mitigating, alleviating or improving skin conditions related to inflammatory skin disorders and skin conditions related autoimmune disease skin disorders.  Since the skin conditions to be treated in the dependent claim are distinct from the conditions in the base claim, claim 42 is an improper dependent claim. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 45 depends on claim 42 and recites “[a] method according to claim 42 wherein the skin condition is an age related skin condition.”  Applicant explains such conditions as following: 
Age related skin conditions that may be mitigated, alleviated or improved, shall include, but shall not be limited to, one or more of sagging, wrinkles, skin elasticity, skin ageing, skin moisture, wounds, acne, skin darkening, skin whitening, pigmentation, age-spots, loss of radiance, puffiness, uneven skin tone, redness, rosacea, loss of barrier function, loss of skin resilience, loss of firmness, stretch-marks, cellulite and dryness.
	
See published application, paragraph [0023].  In view of such disclosure, claim 45 is an improper dependent claim as the skin conditions to be treated in the dependent claim are distinct from the conditions in the base claim, claim 42. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The remaining claims are rejected for depending on the improper dependent claims. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 29-37, 41, 42, 46-51, 55, 61 and 62 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Marcotulli et all (US 20180353497 A1, priority to June 10, 2015) (“Marcotulli” hereunder).  
	Marcotulli discloses a method of treating skin orders, the method comprises administering to a subject a composition comprising an effective amount of nicotinamide riboside.  The skin order to be treated include sun exposure-related skin orders, inflammatory skin disorders, autoimmune disease-related skin disorders, etc.  See [0101-0108].  
	The discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) (Claims 1 and 6, directed to a method of effecting nonaddictive analgesia (pain reduction) in animals, were found to be anticipated by the applied prior art which disclosed the same compounds for effecting analgesia but which was silent as to addiction. The court upheld the rejection and stated that the applicants had merely found a new property of the compound and such a discovery did not constitute a new use.)
In claim 29, the claimed method of “enhancing cell resistance to DNA damage, oxidative stress, mitochondrial dysfunction or improving DNA repair capacity” is met since the present method requires the same method steps of administering the same composition to a subject as disclosed in prior art.  See instant claims 30-34.  Similarly, regarding claim 37, the presently claimed method of “the method mitigation, alleviation of improvement of the effects of ageing in a host is by improving a cell’s resistance to DNA damage and/or enhancing the cell’s DNA repair capacity” inherently occurs each and every time the prior art method is practiced. 
	Regarding claim 35, the reference teaches that the therapeutically effective amount of nicotinamide riboside is between about 100 mg to about 1000 mg per day.  See [0013-0015].  
	Regarding claims 36, 45, 46 and 48, the reference teaches the prior art method includes treating the effects of ageing in a host such as age spot.  See reference claim 7. 
	Regarding claims 41, 47 and 48, the reference teaches a method of treating sun exposure-related skin disorders.  See [0104].  
	Regarding claims 42 and 49-51, the reference teaches a method treating inflammatory skin disorders and autoimmune skin disorders.  See [0105-0108].  
Regarding claim 55, 61 and 62, the reference also teach that the mode of administration includes oral compositions as well as parenterally or subcutaneous or intramuscular injection.  See [0094, 0101 0076].  
Claims 29-34, 36-37, 41, 45-48 and 55-57 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Cowton et al. (US 6299778 B1, published October 9, 2001) (“Cowton” hereunder).
	Cowton discloses a method of topically applying a cosmetic composition comprising a high level of ascorbic acid and obtain cosmetic benefits including improvements in elasticity, reduction in sagging, photodamage and fine lines, wrinkles, etc.  See col. 6, lines 45-62. 
When the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. See In re May. In claim 29, the claimed method of “enhancing cell resistance to DNA damage, oxidative stress, mitochondrial dysfunction or improving DNA repair capacity” is met since the present method requires the same method steps of administering the same composition to a subject as disclosed in prior art.  See instant claims 30-34.  Similarly, regarding claim 37, the presently claimed method of “the method mitigation, alleviation of improvement of the effects of ageing in a host is by improving a cell’s resistance to DNA damage and/or enhancing the cell’s DNA repair capacity” inherently occurs each and every time the prior art method is practiced. 
Regarding claims 36, 41, 45-48, the reference teaches the prior art method includes treating the effects of ageing in a host such as wrinkles, treating photodamaged skin, etc.  
 	Regarding claim 55-57, Tables 2 and 3 disclose topical solutions comprising about 10 wt % of ascorbic acid. 

Claims 29-34, 36-37, 41, 45-48, 63 and 64 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Porter et al. (US 5785978 A, published on July 28, 1998) (“Porter” hereunder).
	Porter discloses a method of improving the appearance of skin affected by aging, photodamage and/or oxidative stress, the method comprises transdermally administering to the skin of a subject a transdermal patch comprising one or more antioxidants such as a transdermal cream composition comprising Vitamins A, E and C (ascorbic acid).  See abstract. 
When the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. See In re May. In claim 29, the claimed method of “enhancing cell resistance to DNA damage, oxidative stress, mitochondrial dysfunction or improving DNA repair capacity” is met since the present method requires the same method steps of administering the same composition to a subject as disclosed in prior art.  See instant claims 30-34.  Similarly, regarding claim 37, the presently claimed method of “the method mitigation, alleviation of improvement of the effects of ageing in a host is by improving a cell’s resistance to DNA damage and/or enhancing the cell’s DNA repair capacity” inherently occurs each and every time the prior art method is practiced. 
	Regarding claims 36, 41 and 45-48, the reference teaches the prior art method includes by aging, photodamage and/or oxidative stress, and improving wrinkles.  See   col. 3, line 23 – col. 4, line 16.  
Regarding claim 63 and 64, the reference discloses the mode of transdermal administration using a patch.   

Claims 29-37, 39 and 55 are rejected under 35 U.S.C. 102(a)(1) and as being anticipated by Muthuvel et al. (“Antioxidant effect of ascorbic acid on PCB (Aroclor 1254) induced oxidative stress in hypothalamus of albino rats”, Clinica Chimica Acta 376, 2006, 297-303) (“Muthuvel” hereunder).
	Muthuvel discloses a study which has shown that the oral administration of vitamins C (ascorbic acid) to adult rats at a dose of 100 mg/kg daily reduces polychlorinated biphenyls- induced oxidative stress in hypothalamus.  See abstract.   
When the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. See In re May. In claim 29, the claimed method of “enhancing cell resistance to DNA damage, oxidative stress, mitochondrial dysfunction or improving DNA repair capacity” is met since the present method requires the same method steps of administering the same composition to a subject as disclosed in prior art.  See instant claims 30-34.  
Similarly, regarding claims 36, the presently claimed method of “mitigation, alleviation or improvement of the effects of ageing in a host” inherently occurs each and every time the prior art method is practiced. 
Similarly, regarding claim 37, the presently claimed method of “the method mitigation, alleviation of improvement of the effects of ageing in a host is by improving a cell’s resistance to DNA damage and/or enhancing the cell’s DNA repair capacity” inherently occurs each and every time the prior art method is practiced. 
Regarding claims 39 and 55, a dose of 100 mg/kg daily was orally administered to the subject (rats).  See 2. Materials and methods. 
Regarding claim 35, the subject (rats) weighed 180-200 g, and the administered amount of ascorbic acid was 18-20 mg per dose.  See 2. Materials and methods.  

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605. The examiner can normally be reached M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GINA C JUSTICE/Primary Examiner, Art Unit 1617